Title: From Benjamin Franklin to Jane Mecom, 25 November 1762
From: Franklin, Benjamin
To: Mecom, Jane


Dear Sister,
Philada. Nov. 25. 1762
I thank you for your obliging Letter of the 12th. Instant. My Wife says she will write to you largely by next Post, being at present short of Time. As to the Promotion and Marriage you mention, I shall now only say that the Lady is of so amiable a Character, that the latter gives me more Pleasure than the former, tho’ I have no doubt but that he will make as good a Governor as Husband: for he has good Principles and good Dispositions, and I think is not deficient in good Understanding. I am as ever Your affectionate Brother
B Franklin
Our Love to Brother and your Children.
 Addressed: To / Mrs Jane Mecom / Boston / Free / B Franklin
